Name: 2009/335/EC: Commission Decision of 20Ã April 2009 on technical guidelines for the establishment of the financial guarantee in accordance with Directive 2006/21/EC of the European Parliament and of the Council concerning the management of waste from extractive industries (notified under document number C(2009) 2798)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  deterioration of the environment;  coal and mining industries
 Date Published: 2009-04-21

 21.4.2009 EN Official Journal of the European Union L 101/25 COMMISSION DECISION of 20 April 2009 on technical guidelines for the establishment of the financial guarantee in accordance with Directive 2006/21/EC of the European Parliament and of the Council concerning the management of waste from extractive industries (notified under document number C(2009) 2798) (2009/335/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2006/21/EC of the European Parliament and of the Council of 15 March 2006 on the management of waste from extractive industries and amending Directive 2004/35/EC (1), and in particular Article 22(1)(c) thereof, Whereas: (1) In order to ensure a common approach between the Member States when the financial guarantee referred in Article 14 of Directive 2006/21/EC is established, a minimum common basis for the calculation of the guarantee should be defined and notably for what concerns the information to take into account and the method of calculation of the guarantee; (2) The measures provided for in this Decision are in accordance with the opinion of the Committee established in accordance with Article 23(2) of Directive 2006/21/EC, HAS ADOPTED THIS DECISION: Article 1 1. Member States and competent authorities shall base the calculation of the financial guarantee referred to in Article 14 of Directive 2006/21/EC on the following: (a) the likely impacts on the environment and on human health of the waste facility; (b) the definition of the rehabilitation including the after use of the waste facility; (c) applicable environmental standards and objectives, including physical stability of the waste facility, minimum quality standards for the soil and water resources and maximum release rates of contaminants; (d) the technical measures needed to achieve environmental objectives, in particular measures aiming at ensuring the stability of the waste facility and limit environmental damages; (e) the measures required to achieve objectives during and after closure, including land rehabilitation, after closure treatment and monitoring if required, and, if relevant, measures to reinstate biodiversity; (f) the estimated time scale of impacts and required mitigation measures; (g) an assessment of the costs necessary to ensure land rehabilitation, closure and after closure including possible after closure monitoring or treatment of contaminants. 2. The assessment referred to in point (g) shall be performed by independent and suitably qualified third parties and shall take into account the possibility of unplanned or premature closure. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 April 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 102, 11.4.2006, p. 15.